—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner contends that the determination finding him guilty of violating inmate rules 100.10 (7 NYCRR 270.2 [B] [1] [i] [assaulting another inmate]) and 113.10 (7 NYCRR 270.2 [B] [14] [i] [possession of contraband that may be classified as a weapon by description, use or appearance]) is not supported by substantial evidence. Where, as here, the inmate misbehavior report is not based on first-hand observation, but recounts the results of an investigation, the report does not constitute substantial evidence unless the record before the Hearing Officer contains objective material enabling the Hearing Officer to assess the credibility of the informant and to conclude that his information is in fact reliable (see, Matter of Allen v Goord, 252 AD2d 973; cf., Matter of Carter v Kelly, 159 AD2d 1006, 1008). Here, the Hearing Officer interviewed the confidential informant and thus was able to assess his credibility; the determination therefore is supported by substantial evidence (see, Matter of Allen v Goord, supra). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Green, J. P., Pine, Hayes and Kehoe, JJ.